J-A29041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARNELL J. TINSON                          :
                                               :
                       Appellant               :   No. 194 WDA 2021

             Appeal from the PCRA Order Entered January 8, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0003363-2016


BEFORE: BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED: January 11, 2022

        Carnell J. Tinson (Tinson) appeals from the order of the Court of

Common Pleas of Erie County (PCRA court) dismissing his petition filed

pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.

After review, we vacate and remand.

        In April 2017, a jury convicted Tinson of possession with intent to

deliver, conspiracy, simple possession, paraphernalia and possession of

firearms prohibited. The next month, he was sentenced to an aggregate term

of imprisonment of 15½ to 31 years. We affirmed his judgment of sentence

on September 17, 2018, and our Supreme Court denied further review on

April 30, 2019.      Commonwealth v. Tinson, 1542 WDA 2017 (Pa. Super.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29041-21


2018) (unpublished memorandum), appeal denied, 207 A.3d 907 (Pa. 2019).

Because he did not seek certiorari in the United States Supreme Court,

Tinson’s judgment of sentence became final on July 29, 2019.1

       Tinson filed a pro se PCRA petition on July 14, 2020. After a Grazier

hearing,2 the PCRA court permitted him to proceed as his own counsel,

following which he filed an amendment to his petition.     On December 14,

2020, the PCRA court issued notice of intent to dismiss under Pa.R.Crim.P.

907. After receiving no response from Tinson, the PCRA court dismissed the

petition without hearing on January 8, 2021. This timely appeal followed.

       Before addressing the merits, we note that Tinson alleges in his brief

that he never received the PCRA court’s Rule 907 notice of intent to dismiss.

After reviewing the certified record, we find support for his allegation. The

PCRA court’s Rule 907 notice reflects that it sent a copy to Tinson at SCI-

Laurel Highlands on the same day of its notice, December 14, 2020.          On



____________________________________________


1 The judgment of sentence became final at the expiration of the 90-day period
for seeking review with the United States Supreme Court. See 42 Pa.C.S.
§ 9545(b)(3) (a judgment of sentence becomes final at the conclusion of
direct review or the expiration of the time for seeking the review);
Commonwealth v. Owens, 718 A.2d 330, 331 (Pa. Super. 1998) (noting
that Sup.Ct.R. 13 grants an appellant 90 days to seek review with the United
States Supreme Court).

2 See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998) (When a waiver
of the right to counsel is sought at the post-conviction and appellate stages,
an on-the-record determination should be made that the waiver is a knowing,
intelligent, and voluntary one.)


                                           -2-
J-A29041-21


January 12, 2021, however, the Erie County Clerk of Courts received the

notice back with the envelope marked as refused by the Department of

Corrections (DOC). This is followed in the record by an email directed to the

Erie County Clerk of Records from DOC. The email states: “Please be advised

that your mailing to inmate CARNELL TINSON was rejected by mailroom staff

on 1/11/2021 and returned to you because he/she no longer resides at the

facility.”3

       Pennsylvania Rule of Criminal Procedure 907 provides, in pertinent part:

       the judge shall promptly review the petition, any answer by the
       attorney for the Commonwealth, and other matters of record
       relating to the defendant’s claim(s). If the judge is satisfied from
       this review that there are no genuine issues concerning any
       material fact and that the defendant is not entitled to post-
       conviction collateral relief, and no purpose would be served by any
       further proceedings, the judge shall give notice to the parties of
       the intention to dismiss the petition and shall state in the notice
       the reasons for the dismissal. The defendant may respond to the
       proposed dismissal within 20 days of the date of the notice. The
       judge thereafter shall order the petition dismissed, grant leave to
       file an amended petition, or direct that the proceedings continue.

Pa.R.Crim.P. 907(1). “Rule 907 pre-dismissal notice affords a petitioner the

opportunity to seek leave to amend his petition and correct any material

defects. The ultimate goal of this process is to permit merit review by the

PCRA court of potentially arguable claims.” Commonwealth v. Weimer, 167


____________________________________________


3The certified record also reflects that the PCRA court sent its January 8, 2021
order dismissing the petition to Tinson at SCI-Laurel Highlands. Like it did
with the Rule 907 notice, the DOC returned the order to the Clerk of Courts,
which timestamped the returned envelope on January 19, 2021.


                                           -3-
J-A29041-21


A.3d 78, 86 (Pa. Super. 2017) (citations omitted). Moreover, a PCRA court’s

compliance with this rule is mandatory. Commonwealth v. Feighery, 661

A.2d 437, 439 (Pa. Super. 1995) (stating that “[i]t is, of course, clear that the

notice requirement of the intention to dismiss, is mandatory (‘the [trial court]

shall (give notice and) shall state (the reasons)’ [for the dismissal]”))

(emphasis in original).

       Here, the PCRA court complied with Rule 907 and tried to send a copy

of its notice to Tinson in state prison.         The record reflects, however, that

Tinson did not receive that notice because he was not imprisoned at SCI-

Laurel Highlands at the time. That notice was then returned to the Clerk of

Courts four days after the PCRA court had already issued its final order

dismissing his petition. Thus, out of an abundance of caution, we remand for

the PCRA court to ensure compliance with Rule 907 and afford Tinson the

opportunity to respond to the PCRA court’s stated reasons for dismissing his

petition.4


____________________________________________


4 We note for Tinson that there is no right to an evidentiary hearing, and a
PCRA court has discretion to deny a petition without a hearing if it “determines
that the petitioner’s claim is patently frivolous and is without a trace of support
in either the record or from other evidence.” Commonwealth v. Hart, 911
A.2d 939, 941 (Pa. Super. 2006) (citation omitted). In this regard, a PCRA
petition shall include the facts supporting each ground for relief that “appear
in the record, and the place in the record where they appear.” Pa.R.Crim.P.
902(A)(12)(a). If those facts do not appear in the record, then the petition
must include “identification of any affidavits, documents, and other evidence
showing such facts.” Pa.R.Crim.P. 902(A)(12)(b). We implore Tinson to
follow these guidelines on remand rather than, as he does in his brief, baldly
assert various violations and cite caselaw.

                                           -4-
J-A29041-21


     Order vacated; case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022




                                  -5-